Citation Nr: 1511247	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right ankle injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1982 to October 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that continued a 10 percent evaluation for service connected residuals of a right ankle injury.  In December 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the December 2014 hearing, the Veteran alleged that his right ankle disability also renders him unemployable.  Therefore, it is implicitly raised by the record, and the issues on appeal have been recharacterized as above.  Id.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the evidence reasonably shows that the Veteran's residuals of a right ankle injury and associated functional impairment causes marked limitation of ankle motion.

CONCLUSION OF LAW

A 20 percent rating (but not higher) is warranted for service connected residuals of a right ankle injury.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Code) 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

With regard to increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Id.

In an April 2012 notification letter, the Veteran was provided general notice regarding how to substantiate an increased rating.  This letter was issued prior to rating decision on appeal.  After consideration of the contents of the notification letter and the procedural history of this case, the Board finds that this notification letter was adequate.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations have been conducted in conjunction with this appeal in May 2012 and May 2014.  Together, these examinations reflect a review of the entire record and note all pertinent features and findings needed to apply the pertinent rating criteria.  The Board acknowledges that, in the subsequent December 2014 hearing, the Veteran's representative stated, in summation of the testimony therein, that the Veteran "feels that his ankle injury has now worsened."  However, the Board finds that such statement does not amount to an allegation of worsening necessitating a contemporaneous VA examination.  In so finding, it is notable that at no point since the May 2014 examination has the Veteran or his representative specifically alleged that his ankle has worsened since the most recent examination.  Furthermore, the Board notes that the May 2014 examination is, for all intents and purposes, contemporaneous, as it was conducted less than a year ago.  Finally, there is no medical evidence which has been submitted since the May 2014 examination that indicates the severity of the Veteran's ankle has changed.  The only evidence received since then is a record indicating he was disqualified for a commercial driver's license due to his right ankle disability, which the May 2014 examiner duly noted and considered in his evaluation.  Therefore, VA's duty to assist is met.

Further, the Veteran testified before the undersigned in November 2014.  The Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 288 (2010).  Here, the undersigned Acting Veterans Law Judge clearly explained the issue on appeal, to include the TDIU aspect of the appeal, and sought additional evidence regarding the severity of the disability.  Thus, the Board finds that VA has met the duties to notify and assist in regard to this claim and will proceed to adjudication upon the merits.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on March 27, 2012, the period for consideration is from March 27, 2011 to the present.

Diagnostic Codes 5270 to 5274 provide ratings for ankle disabilities.  The RO has rated the disability specifically under Diagnostic Code 5271.  At the outset, the Board notes that there is no evidence or allegation of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Therefore, Codes 5270, 5272, 5273, and 5274 are not applicable to the present appeal.  Moreover, the Veteran has not alleged, and the evidence does not show, that he has had to undergo a total ankle replacement.  Therefore, any rating criteria pertaining to prosthetic implants are also inapplicable.  38 C.F.R. § 4.71a.  The Veteran's disability will be evaluated pursuant to Code 5271, as done so by the RO.  Further, the Board is cognizant that the Veteran has scars from surgery on the ankle.  There is no allegation nor medical evidence that these scars are symptomatic or otherwise compensable.  In this regard, a VA examination has made findings regarding the scars, and again, there is no evidence of symptoms or characteristics of the scars that would lead to a compensable rating.  See generally 38 C.F.R. § 4.118.

The Veteran is currently rated at 10 percent under Code 5271.  Under that Code, a maximum 20 percent rating requires a showing of marked limitation of ankle motion.  Id.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

March 2011 VA treatment records include notations of ankle pain.  In April 2012, VA providers noted the Veteran used an ankle brace and walked with a cane.  

On May 2012 VA examination, the Veteran reported regular use of an ankle brace and a cane.  He reported flare-ups when he doesn't use the brace at home and with overuse.  Pain during flare-ups was reported to last from hours to days at a time.  On objective examination, the Veteran had right ankle plantar flexion of 45 degrees or greater without pain, and dorsiflexion of 20 degrees or greater without pain.  There was no change noted on repetitive testing.  The examiner did note significant functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, deformity, and disturbance of locomotion.  Muscle strength was normal on plantar flexion and dorsiflexion of the right ankle.  There was no sign of instability, ankylosis, or shin splints.  The Veteran denied a history of total ankle replacement.  He reported a right ankle arthroscopy in 1998 or 1999, and the examiner noted that he has residual loss of lateral and medial mobility (i.e., fixated) of the right ankle, though dorsiflexion and plantar flexion were intact.  The examiner also observed surgical scars, but found they did not occupy an aggregate area of over 39 square centimeters.  There were no other pertinent physical findings, and the Veteran denied any impact on his ability to work.

In February 2013, the Veteran stated that his pain and instability were worse.  He reported constant right ankle pain, at a 5 or 6 out of 10 level of severity, which flared up to about 10 or 11 out of 10.  During flare-ups the Veteran stated he could not put his full weight on his right leg, and the pain becomes a burning sensation.  He stated that without the use of a brace and cane, he has to stabilize himself on surrounding objects.

On May 2014 examination, the Veteran reported he could not renew his commercial driver's license because of his right ankle disability.  He also reported having difficulty with stairs and a history of falling.  He stated that two or three times each month, he develops a pain in his right heel that feels like a hot nail when he stops down.  On objective evaluation, plantar flexion was to 45 degrees or more, without pain, and dorsiflexion was to 20 degrees or more, without pain.  No change was noted on repetitive testing.  However, the examiner noted that, "although the Veteran can dorsiflex...lateral mobility is severely limited," and that he had remarkable stiffness.  As noted in May 2012, the examiner again indicated the Veteran suffered from residual loss of lateral and medial mobility (i.e., fixated) following an old right ankle operation.  The examiner also noted significant functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion, pain on passive inversion and eversion of the right ankle.  Muscle strength was normal on both dorsiflexion and planter flexion.  There was no sign of instability, ankylosis, or shin splints.  The Veteran has not had a total ankle replacement since his May 2012 examination.  Although he did have surgical scars, they did not occupy an aggregate area greater than 39 square centimeters.

At his December 2014 hearing, the Veteran reported his right ankle disability has significant effects on his daily activities, including dressing, showering, and climbing stairs.  He states that he has fallen several times climbing or descending on stairs.  During such incidents, he states that a sharp leg pain causes him to collapse.  He reported he is unable to move as fast as he used to, or perform prolonged standing or walking (more than five or ten minutes).  He also reported that he can no longer drive a tractor trailer as a commercial driver, as he lost his medical certification in May due to his ankle disability.  

Based on the evidence of record, the Board finds that the Veteran's right ankle disability is reasonably shown to produce marked limitation of motion.  In so finding, it is particularly mindful of the significant functional impairment the Veteran suffers due to his disability from factors such as less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion, pain on passive inversion and eversion of the right ankle.  Furthermore, it is notable that, on both May 2012 and May 2014 VA examination, the examiners found that, despite his ability to plantar flex and dorsiflex, the Veteran's right ankle showed a loss of lateral and medial mobility, which the May 2014 VA examiner describes as severe.  Both examiners noted the Veteran's ankle was fixated laterally.  Furthermore, he has reported a significant history of falls, and that he is unable to move in the same manner that he used to since his condition worsened.  In light of the ruling in DeLuca, the Board finds that the Veteran's right ankle disability, when considered with the significant functional impairment is produces, interferes with his ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Furthermore, it is also notable that the Veteran indicates his right ankle disability has prevented him from renewing his commercial driver's license, which is required for his usual occupation as a tractor trailer driver.  Considering the purpose of disability ratings is to capture and compensate for the average impairment of earning capacity, and resolving any remaining doubt in the Veteran's favor, the Board finds that the Veteran's right ankle disability is reasonably shown to produce symptoms and pathology causing impairment which approximates that contemplated by a 20 percent rating for marked limitation of ankle motion.  To that extent, the appeal is granted.  

The 20 percent rating is the maximum rating available under Code 5271, and a higher rating would require analysis under another Code.  However, as noted above, absent signs of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, the remaining Codes for ankle disabilities are inapplicable.  In so finding, the Board acknowledges that both the May 2014 and 2012 examiners noted the Veteran's ankle was fixated laterally, but also specifically indicated there was no evidence of ankylosis.  Thus, the findings indicate that the finding of lateral fixation is not in and of itself evidence of ankylosis that is relevant for rating purposes.  Furthermore, there is no evidence suggesting, nor does the Veteran allege, that he has undergone a total ankle replacement, or suffers from such severe impairment as to produce the functional equivalent of amputation.  Therefore, the Board finds a rating in excess of 20 percent is not warranted.  To that extent, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's right ankle disability manifests in limited motion and associated functional impairment due to pain, weakness, instability, and other such factors.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Even assuming arguendo that the rating criteria were inadequate to assess his disability, any alleged interference with employment is being contemplated in his claim for TDIU (which is being remanded below), and he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.



ORDER

Throughout the period on appeal a 20 percent rating (but not higher) is warranted for the Veteran's residuals of a right ankle injury, subject to regulations governing monetary awards.  To that extent only, the appeal is granted.

REMAND

The Veteran has alleged at the December 2014 hearing that his right ankle disability has rendered him unemployable.  Although in the most recent VA examination the examiner found that the Veteran would be able to perform sedentary employment, the examiner did not detail what type of employment the Veteran would be able to perform in light of the Veteran's occupational and education history.  As such, the Board finds that additional development is necessary.  The Board is cognizant that the service-connected disability does not meet the schedular criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a).  Upon remand, after obtaining the requested opinion, the AOJ should specifically consider referral for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an appropriate clinician to determine the occupational impact of his service connected residuals of a right ankle injury.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should discuss the types of impact the Veteran's right ankle disability has on his ability to maintain substantially gainful employment and the types of specific sedentary employment the Veteran can accomplish in light of the Veteran's education level and work experience?  

The examiner must include a complete rationale for all opinions offered.  

2.  Thereafter, specifically consider (and make of record this consideration ) whether the Veteran's claim for a TDIU should be submitted to the Director, Compensation Service for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


